Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to Applicants’ application filed on 08/06/2021. Claims 1-16 are presented for examination and are rejected for the reasons indicated herein below.     



Claim Objections
2.	Claims 4 and 8 are objected to because of the following informalities: 

Claim 4, line 3, recites “the switching switch” it should be changed to “the at least one switching switch”. Appropriate correction is required.
Claim 8, line 3, recites the limitation “the first capacitor voltage”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 8, line 5, recites the limitation “the second capacitor voltage”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.



Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 11-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (U.S. Pub. No. 2018/0076657 A1).

Regarding claim 1, Nishimura et al. (e.g. see Figs. 1-7) discloses “A conversion apparatus with a three-level switching circuit (e.g. see Fig. 5), comprising: a DC conversion module having a DC input end and an output end, the DC input end configured to receive an input voltage, and the output end having a positive output end and a negative output end (e.g. see Figs. 1-3, also Fig. 5, see 3, S7, S8, 24, F11, F12 and 50), a three-level circuit (e.g. Fig. 5, see Q11-Q14), comprising: a bridge arm assembly having a first switch unit, a second switch unit, a third switch unit, and a fourth switch unit connected in series (e.g. Fig. 5, see Q11-Q14); a first node between the first switch unit and the second switch unit coupled to the positive output end (e.g. Fig. 5, see N1 and its connection), and a second node between the third switch unit and the fourth switch unit coupled to the negative output end (e.g. Fig. 5, see N2 and its connection), and a capacitor assembly having a first capacitor and a second capacitor connected in series (e.g. Fig. 5, see C11-C12); a positive end of the first capacitor coupled to the first switch unit and a negative end of the second capacitor coupled to the fourth switch unit (e.g. Fig. 5, see C11, Q11, C12 and Q14 and their connections), and a middle end between the first capacitor and the second capacitor coupled to a third node between the second switch unit and the third switch unit (e.g. Fig. 5, see a middle end between C11 and C12 connected to a third node between Q12 and Q13), and a control unit (53) configured to control the bridge arm assembly to operate in a DC mode (e.g. Fig. 5, see 53 and Q11-Q14), wherein in the DC mode, the control unit (53) is configured to switch the second switch unit (Q12) and the third switch unit (Q13) so that the three-level circuit operates in a first state of connecting the first capacitor (C11) to the positive output end and the negative output end, and operates in a second state of connecting the second capacitor (C12) to the positive output end and the negative output end (e.g. Figs. 5-6, see 53, Q11-Q14 and C11-C12, also see para. 0075-0084)”.

Regarding claim 2, Nishimura et al. (e.g. see Figs. 1-7) discloses “wherein in the first state, the control unit (53) turns on the third switch unit (Q13) so that the DC conversion module charges the first capacitor (C11) to maintain a first capacitor voltage across the first capacitor to a bus voltage (e.g. Figs. 5-6, see 53, Q13 and C11, also see para. 0075-0084); in the second state, the control unit (53) turns on the second switch unit (Q12) so that the DC conversion module charges the second capacitor (C12) to maintain a second capacitor voltage across the second capacitor to the bus voltage (e.g. Figs. 5-6, see 53, Q12 and C12, also see para. 0075-0084)”.

Regarding claim 3, Nishimura et al. (e.g. see Figs. 1-7) discloses “wherein the DC conversion module is a switched-mode power supply having at least one switching switch (e.g. see Figs. 1-3, also Fig. 5, see 3, S7, S8, 24, F11, F12 and 50)”.

Regarding claim 4, Nishimura et al. (e.g. see Figs. 1-7) discloses “wherein when the bridge arm assembly (Q11-Q14) operates in the DC mode, the control unit (53) switches the second switch unit (Q12) and the third switch unit (Q13) in a first frequency, and the control unit (53) switches the switching switch (S7/S8) in a second frequency which is higher than the first frequency (e.g. Figs. 5-6, see 53, S7, S8 and Q11-Q14, also see para. 0075-0084. Implicit)”.

Regarding claim 11, Nishimura et al. (e.g. see Figs. 1-7) discloses “wherein the first switch unit and the fourth switch unit are diodes (e.g. Figs. 5-6, see D11 and D14)”.

Regarding claim 12, Nishimura et al. (e.g. see Figs. 1-7) discloses “wherein the first switch unit (Q11) and the fourth switch unit (Q14) are transistors, and the control unit (53) is coupled to the first switch unit and the fourth switch unit (e.g. Figs. 5-6, see 53, Q11 and Q14); when the control unit (53) turns on the second switch unit (Q12), the control unit (53) turns off the first switch unit (Q11), and when the control unit (53) turns on the third switch unit (Q13), the control unit (53) turns off the fourth switch unit (e.g. Figs. 5-6, see 53 and Q11-Q14, also see para. 0075-0084)”.


Regarding method claims 13-16; they all comprise substantially same subject matter as in the recited apparatus claims 1-12, therefore method claims 13-16 are also rejected under the same ground of rejection as clearly discussed in the rejection to the apparatus claims 1-12. Also the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated). 



4.	Independent claims 1 and 13 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serban et al. (U.S. Pat. No. 10,516,365 B1).

Regarding independent claims 1 and 13, Serban et al. discloses all the limitations of claims 1 and 13 (e.g. see Figs. 1-6, also see the abstract, background of the invention, and the summary of the invention. Examiner’s note: see Fig. 6 for the details of the conversion apparatus with a three-level switching circuit. See 122, 126, 302, 130 and 132 and their connections and operation).



5.	Independent claims 1 and 13 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (U.S. Pub. No. 2011/0049991 A1).

Regarding independent claims 1 and 13, Sato et al. discloses all the limitations of claims 1 and 13 (e.g. see Figs. 1-21, also see the abstract, background of the invention, and the summary of the invention. Examiner’s note: see Fig. 1 for the details of the conversion apparatus with a three-level switching circuit. See 40, 37, 34, 31, 21-26, 71, 4, and 9 and their connections and operation).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-10 and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nishimura et al. (U.S. Pub. No. 2018/0076657 A1) in view of Divan  (U.S. Pat. No. 5,017,800).

Regarding claim 5, Nishimura et al. (e.g. see Figs. 1-7) discloses a conversion apparatus having all the claimed subject matter as discussed in the rejection to claim 1, except for “further comprising: a power factor correction circuit having an AC input end and a DC output end, wherein the AC input end receives an AC voltage and the DC output end is coupled to the capacitor assembly”. However, Divan shows “further comprising: a power factor correction circuit having an AC input end and a DC output end, wherein the AC input end receives an AC voltage and the DC output end is coupled to the capacitor assembly (Divan., e.g. Fig. 1, see 20-28, also see the abstract, also see Nishimura et al. e.g. Fig. 5, see Q11-Q14 and C11-C12)”. Having another conversion circuit to convert an AC input to a DC end as taught by Divan and coupling the DC end to the capacitor assembly of Nishimura et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have another conversion circuit that convert an AC input to a DC end as taught by Divan and coupling the DC end to the capacitor assembly of Nishimura et al. for the purpose of enabling the conversion apparatus of Nishimura et al. to have another conversion circuit that converts AC to DC and having a better control of charging the capacitor assembly. Also for the purpose of making the conversion apparatus more widely usable.

Regarding claim 6, the combination of Nishimura et al. (e.g. see Figs. 1-7) and Divan (e.g. Figs. 1-10) discloses “wherein the power factor correction circuit comprises: the three-level circuit (Nishimura et al. e.g. Fig. 5, see Q11-Q14), and a power circuit having the AC input end, a first rectifying end, and a second rectifying end (Divan., e.g. Fig. 1, see 21, 24, 27, 25 and 28), wherein the AC input end receives the AC voltage (21) and is coupled to the third node (of Nishimura et al.), the first rectifying end (27) is coupled to the first node (of Nishimura et al.), and the second rectifying end (28) is coupled to the second node (of Nishimura et al.) (Divan., e.g. Fig. 1, see 20-28, also see the abstract, also see Nishimura et al. e.g. Fig. 5, see Q11-Q14 and C11-C12)”.

Regarding claim 7, the combination of Nishimura et al. (e.g. see Figs. 1-7) and Divan (e.g. Figs. 1-10) discloses “wherein the power circuit comprises: a power inductor coupled to the AC input end (Divan., e.g. Fig. 1, see 21 and 22), a first diode coupled to the power inductor (Divan., e.g. Fig. 1, see 22 and 24) and the first node (of Nishimura et al.), and a second diode coupled to the power inductor (Divan., e.g. Fig. 1, see 22 and 25) and the second node (of Nishimura et al.), wherein the AC input end has a live wire end and a neutral wire end (Divan., e.g. Fig. 1, see 21 and its connections), and the live wire end is coupled to the power inductor (Divan., e.g. Fig. 1, see 22) and the neutral wire end is coupled to the third node (of Nishimura et al.)”.

Regarding claim 8, the combination of Nishimura et al. (e.g. see Figs. 1-7) and Divan (e.g. Figs. 1-10) discloses “wherein the control unit selectively controls the bridge arm assembly operating in the DC mode or an AC mode (Nishimura et al. e.g. Fig. 5, see Q11-Q14 and C11-C12, also see para. 0075-0084); in the AC mode, a positive half cycle of the AC voltage is converted into the first capacitor voltage across the first capacitor by switching the second switch unit (Nishimura et al. e.g. Fig. 5, see 53, Q11-Q14 and C11-C12, also see para. 0075-0084, also see Divan., e.g. Fig. 1, see 20-28, also see the abstract), and a negative half cycle of the AC voltage is converted into the second capacitor voltage across the second capacitor by switching the third switch unit (Nishimura et al. e.g. Fig. 5, see 53, Q11-Q14 and C11-C12, also see para. 0075-0084, also see Divan., e.g. Fig. 1, see 20-28, also see the abstract)”.

Regarding claim 9, the combination of Nishimura et al. (e.g. see Figs. 1-7) and Divan (e.g. Figs. 1-10) discloses “wherein when the bridge arm assembly operates in the DC mode, the control unit controls a switching frequency of the second switch unit and the third switch unit to be a first frequency (Nishimura et al. e.g. Fig. 5, see 53, Q11-Q14 and C11-C12, also see para. 0075-0084, also see Divan., e.g. Fig. 1, see 20-28, also see the abstract); when the bridge arm assembly operates in the AC mode, the control unit controls the switching frequency to be higher than the first frequency (Nishimura et al. e.g. Fig. 5, see 53, Q11-Q14 and C11-C12, also see para. 0075-0084, also see Divan., e.g. Fig. 1, see 20-28, also see the abstract)”.

Regarding claim 10, the combination of Nishimura et al. (e.g. see Figs. 1-7) and Divan (e.g. Figs. 1-10) discloses “wherein the first frequency is a mains frequency (Nishimura et al. e.g. Fig. 5, see 53, Q11-Q14 and C11-C12, also see para. 0075-0084, also see Divan., e.g. Fig. 1, see 20-28, also see the abstract)”.



Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839